internal_revenue_service department of the treasury significant index number washington dc person to contact telephone number refer reply to op e ep p date are fy legend company a y i company b a country m plan xk article y trust dear this is in response to your request for a private letter as supplemented by subsequent ruling dated august correspondence submitted by your authorized representative to the office of the associate chief_counsel domestic concerning the federal_income_tax consequences of the transactions described below ruling_request concerning sec_404 of the internal_revenue_code reply your ruling_request the following facts have been submitted in support of has been forwarded to this office for separate company a's parent_corporation is company b company a maintains plan x corporation sharing plan under sec_401 of the code with a qualified_cash_or_deferred_arrangement under sec_401 to the employees of company a related employers participate in plan xx the employees of a number of in addition a country m a qualified profit- plan x allows employee pre-tax and after-tax contributions the employer matching of from contributions are percent of participant contributions up to percent of base salary plu sec_50 percent of participant contributions from above percent to percent of compensation percent of base salary to in addition to the above employer matching_contributions ‘article y has been added to plan x to provide for u s employees y to receive contributions of shares a share contribution of company b pursuant to a stock_option plan similar to that provided to the employees of company b cannot be sold to its u s employees because its shares are not registered in ‘the u s u s employees as additional matching employer contributions pursuant to article y of plan x one year_of_service and commit to save contribute to plan x at least percent of base salary a year for five years after five years of such saving the employee is entitled to a share contribution an eligible_employee must have instead the shares are made available to company b’s shares at the start of each employee’s savings period company b at the end of the the trustees of trust z will exercise the stock will issue stock_options to trust employee's savings period if the five-year savings requirement has been met options to purchase company b shares to the extent that the option_price percent of the market price at the beginning of the employee’s savings period is less than the current market price by immediately selling a sufficient number of shares at fair_market_value to pay the option_price the remaining shares to plan x account and then transfering to be credited to the employee’s based on the foregoing facts and representations your authorized representative has requested the following ruling whether company a or the applicable_employer is allowed a deduction under sec_404 of the code in an amount equal to the fair_market_value of the stock transferred to plan x pursuant to article y of plan x sec_404 of the code and sec_1_404_a_-1 of the such contributions will not be deductible under income regulations provide that if contributions are paid_by an employer to or under a stock benus pension profit-sharing or annuity plan sec_162 relating to trade_or_business_expenses or sec_212 relating to expenses for the production_of_income but if they satisfy the conditions of either of such sections they shall be deductible under sec_404 on the amount of contributions to for any taxable_year under sec_404 excess of beneficiaries under the profit-sharing_plan percent of the compensation paid_or_accrued to the the deductible limit a qualified profit-sharing_plan an amount not in is sec_4972 of the code provides for the imposition of a tax on an employer equal to contribution under a qualified_plan contribution is the excess of the amount contributed for the taxable_year by the employer to the plan as percent of any nondeductible a deduction under sec_404 for such contribution a nondeductible over the amount allowed revrul_73_583 1973_2_cb_146 provides that the amount deductible under sec_404 with respect to a stock contribution to a qualified profit-sharing_plan is the fair_market_value of the stock at the time it plan is contributed to the in the case at hand the transfer of shares to plan x results in a contribution subject_to the deduction limits under sec_404 equal to the fair_market_value of the securities transferred to plan x from trust z that company a or the applicable_employer is allowed a deduction under sec_404 of the code in an amount equal to the fair_market_value of the stock transferred to plan x pursuant to article y of plan x accordingly we conclude the above ruling is based on the assumption that the value of the securities transferred to plan x together with any other employer contributions fall within the sec_404 deduction limits or else is subject_to the tax on nondeductible_contributions under sec_4972 the above ruling is also based on the assumptions that plan a is qualified under section x and that its related trust is tax-exempt under sec_501 all relevant times tax consequences of the transaction described above under any other provisions of the code nor is any issue addressed that might arise under title i security act of of the employee retirement income no opinion is expressed as to the federal of the code at a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely yours dunk yedriock ken chief employee_plans projects branch enclosures deleted copy of ruling notice of intention to disclose copy of letter to authorized representative cc
